Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending in the present application.
Information Disclosure Statement
The information disclosure statement submitted on 28 December 2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 6801290) in view of Byun (US 20170097542).
Re: claim 1, Kim discloses the steps of providing a first substrate 30 (Fig. 5C), having a first surface (Fig. 5C, upper generally horizontally extending surface of 30) and a second surface (Fig. 5C, lower horizontally extending surface of 30) opposite to the 
Kim does not explicitly disclose that the first surface is etched to form the first support pillars.
Byun discloses that the first surface (Fig. 10C, the upper, generally extending surface of 18) is etched to form the first support pillars 31 (paras. 111-112 disclose etching).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the step of the first surface being etched to form the first support pillars, as disclosed by Byun, in the method disclosed by Kim for the purpose of creating the spacer and several connection vias using the same process.
Re: claim 2, Kim and Byun disclose the limitations of claim 1, and Byun further discloses the step of thinning the first substrate 18 (thinning disclosed in Fig. 10C & paras. 111-112).

Re: claim 6, Kim and Byun disclose the limitations of claim 1, and Kim further discloses a height of the plurality of first support pillars 2 ranges from 2 µm to 50 µm (col. 3, lines 17-21 disclose 0.2 – 11 µm, which overlaps the claimed range).
Re: claim 7, Kim and Byun disclose the limitations of claim 1, and Kim further discloses a height of the plurality of first support pillars 2 ranges from 10 µm to 50 µm (col. 3, lines 17-21 disclose 0.2 – 11 µm, which overlaps the claimed range).
Re: claim 8, Kim and Byun disclose the limitations of claim 1, and Kim further discloses a height of the plurality of first support pillars 2 ranges from 2 µm to 5 µm (col. 3, lines 17-21 disclose 0.2 – 11 µm, which overlaps the claimed range).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Byun and Miller (US 20080111771).
Re: claim 4, Kim and Byun disclose the limitations of claim 1, and Byun further discloses the step of etching (paras. 111-112).
However, neither reference explicitly discloses the step of forming the second surface of the first substrate to form a plurality of second support pillars.
Miller discloses the step of forming the second surface (Fig. 4, lower generally horizontally extending surface) of the first substrate 19 to form a plurality of second support pillars 11.

Re: claim 5, Kim, Byun, and Miller disclose the limitations of claim 4, and Kim further discloses the step of forming the third surface (Fig. 5C, lower, generally horizontally extending surface) of the second substrate 32 to form a plurality of third support pillars 2 (Fig. 5C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANGELA K DAVISON/